Citation Nr: 0110752	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
plantar fasciitis and calcaneal spurs, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for lumbar strain 
with narrowing at L4-5, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right shoulder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971 and from September 1973 to December 1994.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The RO 
granted service connection or assigned ratings for the above 
issues.  The veteran disagreed with the compensation awarded 
and thus, the Board has continued this issue as entitlement 
to an increased evaluation as to these issues.  The veteran 
is not prejudiced by the naming of this issue.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issues have been phrased.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, he and his representative have 
had opportunity to present written argument on these issues, 
and will have further opportunity as set out below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran, in his February 2000 notice of disagreement 
and May 2000 substantive appeal, contends that his 
disabilities have worsened due to pain and that the previous 
VA examinations did not adequately address his pain.  The 
Board notes that the most recent VA examinations were 
conducted in May 1998, almost 3 years ago, and that the most 
recent medical records in claims file were dated in June 
1998.  The VA's duty to assist the veteran includes obtaining 
recent medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).
  
In light of foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, who treated the 
veteran since April 1998.  After securing 
the necessary release, the RO should 
obtain these records.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the nature and extent of the 
veteran's service-connected orthopedic 
disabilities to include lumbar strain, 
arthritis of the right shoulder, 
patellofemoral syndrome of the right 
knee, and patellofemoral syndrome of the 
left knee.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide ranges of motion of the 
lumbar spine, right shoulder, and right 
and left knees.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2000), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The veteran should be afforded VA 
examination(s) to determine the nature 
and extent of the veteran's bilateral 
plantar fasciitis and calcaneal spurs.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

4.  The veteran is notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2000).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


